

116 HRES 1177 IH: Honoring the life and achievement of John Robert Thompson Jr., the legendary Georgetown University men’s basketball coach.
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1177IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Ms. Plaskett (for herself, Ms. Norton, Mr. Hoyer, Mrs. Dingell, Mr. Ted Lieu of California, Mrs. Murphy of Florida, Mrs. Trahan, and Ms. Jayapal) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONHonoring the life and achievement of John Robert Thompson Jr., the legendary Georgetown University men’s basketball coach.Whereas John Robert Thompson Jr., was born on September 2, 1941, and raised in Washington, DC, where he was part of the Archbishop Carroll High School men’s basketball team, and emerged as an exceptional center, playing in three consecutive city championship games;Whereas after graduating from Archbishop Carroll High School, Thompson attended Providence College, where he was part of the Providence Friars team that won the National Invitation Tournament Championship in 1963;Whereas Thompson graduated from Providence College in 1964 as the school’s all-time leader in points, scoring average and field goal percentage;Whereas Thompson was drafted by the Boston Celtics in the third round of the National Basketball Association (NBA) draft in 1964, played two seasons with the team, and won an NBA title each season;Whereas Thompson began his illustrious coaching career as head coach at St. Anthony High School in Washington, DC, from 1966 to 1972, leading the team to a 112–28 overall record in his six seasons as head coach;Whereas after coaching at St. Anthony High School, Thompson was hired to become the head coach of the men’s basketball team at Georgetown University, where he spent the remainder of his hall-of-fame career, from 1972 to 1999;Whereas as head coach of the Georgetown Hoyas, Thompson led the team to 20 National Collegiate Athletic Association (NCAA) tournaments, three semifinals of the NCAA tournament (commonly known as the Final Four), and to victory in 596 games (a 71-percent win percentage), including in the NCAA National Championship in 1984, and six Big East Conference Tournament Championships;Whereas Thompson became the first African-American head coach to win a major collegiate basketball championship when he led the Georgetown Hoyas to victory in the NCAA National Championship in 1984;Whereas Thompson achieved success on a global scale as an assistant coach for the gold medal-winning men’s basketball team for the United States during the 1976 Olympic Games, and as head coach of the team during the 1988 Olympic Games, winning a bronze medal;Whereas Thompson received the United States Basketball Writers Association’s Henry Iba Award in 1982, the Sporting News Men’s Basketball Coach of the Year award in 1984, the National Association of Basketball Coaches’ Coach of the Year award in 1985, the United Press International Coach of the Year award in 1987, and the Big East Conference Coach of the Year award in each of the years 1980, 1987, and 1992;Whereas Thompson was inducted into National Collegiate Basketball Hall of Fame and the Naismith Memorial Basketball Hall of Fame;Whereas Thompson mentored eight NBA first-round drafted players (including Eric Sleepy Floyd, Patrick Ewing, Reggie Williams, Dikembe Mutombo, Alonzo Mourning, and Allen Iverson) and 26 NBA players overall;Whereas Thompson made immeasurable contributions to the game of basketball, which included his posture as an imposing figure on the sidelines, towering over many opposing coaches and players, and was often noticed with his ever-present white towel over his shoulder;Whereas Thompson kept a deflated basketball in his office to remind his players of the importance of an education and active preparation for life after their athletic career, and that their life has greater meaning than nine pounds of air;Whereas of the 78 players who played four seasons at Georgetown under Thompson, 76 received their degree;Whereas after retiring from coaching, Thompson remained very connected with the Georgetown men’s basketball program while working as a radio and television commentator for professional and college basketball;Whereas Thompson was an advocate for education and social justice, whose off-the-court contribution to such causes are admired and deeply appreciated by many who call the District of Columbia home;Whereas Thompson’s gesture of walking off of the court before the start of Georgetown’s victorious game on January 14, 1989, in protest of Proposition 42, an NCAA rule that he found to unfairly disadvantage Black youth, was but one notable instance in a lifetime of speaking out on the importance of equity and fairness in education;Whereas Thompson established the John Thompson Charitable Foundation in 2000 to help improve the quality of life for underserved children and families within the District of Columbia and other communities;Whereas Thompson passed away on August 30, 2020, at the age of 78;Whereas Thompson is survived by his three children, John Thompson III, Ronny Thompson, and Tiffany Thompson, and several grandchildren; andWhereas Georgetown University, the District of Columbia, and many people in the United States and the world revered Thompson as an icon of the game of basketball and as a mentor to young people: Now, therefore, be itThat the House of Representatives—(1)recognizes and honors the life and achievement of John Robert Thompson Jr., and his service as an educator, community leader, and outstanding coach; and(2)expresses condolences to the family of John Robert Thompson Jr., on his passing. 